BRYAN SCHRODER
United States Attorney

ADAM ALEXANDER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: adam.alexander@usdoj.gov

C. ALDEN PELKER
Trial Attorney
Computer Crime & Intellectual Property Section
1301 New York Avenue NW
Washington, DC 20530
Phone: (202) 514-1026
Fax: (202) 514-6113
Email: catherine.pelker@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,               )   No. 3:19-cr-00102-RRB-DMS
                                          )
                          Plaintiff,      )   COUNT 1:
                                          )   CONSPIRACY TO COMMIT FRAUD
          vs.                             )   AND RELATED ACTIVITY IN
                                          )   CONNECTION WITH COMPUTERS
  AARON STERRITT, a/k/a “Vamp,”           )    Vio. of 18 U.S.C. §§ 371 and
  AND LOGAN SHWYDIUK, a/k/a               )   1030(a)(5)(A)
  “Drake,”                                )
                                          )
                          Defendants.     )
                                          )
                                          )
                                          )



      Case 3:19-cr-00102-RRB-DMS Document 2 Filed 09/19/19 Page 1 of 5
                                           )   COUNT 2:
                                           )   FRAUD AND RELATED ACTIVITY
                                           )   IN CONNECTION WITH
                                           )   COMPUTERS, AIDING AND
                                           )   ABETTING
                                           )     Vio. of 18 U.S.C. §§ 1030(a)(5)(A), 2
                                           )
                                           )   CRIMINAL FORFEITURE
                                           )   ALLEGATION:
                                           )     18 U.S.C. §§ 981, 982, 1030; 21 U.S.C.
                                           )   § 853; and 28 U.S.C. § 2461
                                           )

                                 INDICTMENT

      The Grand Jury charges that:

                                      COUNT 1
      From on or about July 2017 through on or about December 31, 2017, within the

District of Alaska and elsewhere, the defendants, AARON STERRITT, a/k/a “Vamp,” and

LOGAN SHWYDIUK, a/k/a “Drake,” conspired to develop and operate a series of botnets

which operated under names including “Satori,” “Masuta,” and “Okiru” and were used to

conduct distributed denial of service (DDoS) attacks. In doing so, STERRITT and

SHWYDIUK knowingly conspired to cause the transmission of a program, information,

code, and command, and, as a result of such conduct, intentionally cause damage without

authorization to protected computers, to result in a loss of $5,000 or more and to cause

damage affecting 10 or more protected computers during a 1-year period.

      All of which is in violation of 18 U.S.C. §§ 371 and 1030(a)(5)(A) and (c)(4(B).



                                      Page 2 of 5




      Case 3:19-cr-00102-RRB-DMS Document 2 Filed 09/19/19 Page 2 of 5
                                          COUNT 2
          From on or about July 2017 through on or about December 31, 2017, within the

District of Alaska and elsewhere, the defendants, AARON STERRITT, a/k/a “Vamp,”

and LOGAN SHWYDIUK, a/k/a “Drake,” built and used a series of botnets, which

operated under names including “Satori,” “Masuta,” and “Okiru,” in order to conduct

distributed denial of service (DDoS) attacks and to enable their criminal customers to

conduct DDoS attacks. In doing so, STERRITT and SHWYDIUK knowingly caused the

transmission of a program, information, code, and command, and knowingly aided and

abetted others in doing the same and in attempting to do the same, and as a result of such

conduct, intentionally caused damage and attempted to cause damage without

authorization to protected computers; the offense resulted in a loss of $5,000 or more and

caused damage affecting 10 or more protected computers.

          All of which is in violation of 18 U.S.C. §§ 1030(a)(5)(A) and 2.

                           CRIMINAL FORFEITURE ALLEGATION

               18 U.S.C. §§ 981, 982, 1030; 21 U.S.C. § 853; and 28 U.S.C. § 2461.

          1.    The allegations contained in Count 1 of this Indictment are realleged and

incorporated by reference for the purpose of alleging forfeiture.

          The Grand Jury hereby finds that:

          2.    There is probable cause that the property described in this CRIMINAL

FORFEITURE ALLEGATION is subject to forfeiture pursuant to the statutes described

herein.

                                          Page 3 of 5




      Case 3:19-cr-00102-RRB-DMS Document 2 Filed 09/19/19 Page 3 of 5
       3.     Pursuant to Federal Rule of Criminal Procedure 32.2(a), the United States

of America gives notice to the defendants, AARON STERRITT and LOGAN

SHWYDIUK, that, in the event of either defendant’s conviction of the offense charged in

Count 1 of this Indictment, the United States intends to forfeit the defendant’s property as

further described in this CRIMINAL FORFEITURE ALLEGATION.

       4.     Upon conviction of 18 U.S.C. § 1030, as set forth in Count 1 of this

Indictment, the defendant shall forfeit to the United States of America any property, real

or personal, which constitutes or is derived from proceeds traceable to the violations,

pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

                                 SUBSTITUTE ASSETS

       5.     If any of the property described above, as a result of any act or omission of

the defendant:

       (a)    cannot be located upon the exercise of due diligence;

       (b)    has been transferred or sold to, or deposited with, a third party;

       (c)    has been placed beyond the jurisdiction of the court;

       (d)    has been substantially diminished in value; or

       (e)    has been comingled with other property which cannot be divided without

              difficulty,

the United States of America shall be entitled to and intends to seek forfeiture of

substitute property pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §§

982(b)(1), 1030(i)(2), and 28 U.S.C. § 2461(c).
                                         Page 4 of 5




      Case 3:19-cr-00102-RRB-DMS Document 2 Filed 09/19/19 Page 4 of 5
        All pursuant to 18 U.S.C. §§ 981, 982, 1030; 21 U.S.C. § 853; and 28 U.S.C. §

2461.

        A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON




s/ Adam Alexander
ADAM ALEXANDER
Assistant U.S. Attorney
United States of America




c/ C. Alden Pelker
C. ALDEN PELKER
Trial Attorney
United States of America




s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: September 18, 2019




                                        Page 5 of 5




        Case 3:19-cr-00102-RRB-DMS Document 2 Filed 09/19/19 Page 5 of 5
